Exhibit 10.1

 



Extension of Agreement to Organize

 

and

 



Operate A Joint Venture

  

Pursuant to ARTICLE X, TERMINATION, the Parties hereto to that certain Agreement
to Organize and Operate a Joint Venture dated June 14, 2018 (“Agreement”), as
amended on June 29, 2018, and July 16, 2018, hereby agree to extend the Closing
Date of the Agreement up to and including Friday, August 31, 2018.

 

All other terms of the Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement with an
effective date of August 17, 2018.

 



  Digital Power Lending, LLC                     By:    /s/ William Corbett    
William Corbett, Manager                     QPAGOS                     By:
       /s/ Gaston Pereira     Gaston Pereira, Chief Executive Officer          
          Innovative Payment Systems, Inc.                     By:         /s/
Greg Rovner     Greg Rovner  



 

 

 



 

